ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_01_EN.txt. 143 NUCLEAR TESTS (DECL. JIMENEZ DE ARECHAGA)

thousand nine hundred and seventy-three, in four copies, one of which
will be placed in the archives of the Court, and the others transmitted
respectively to the French Government, to the Government of New
Zealand, and to the Secretary-General of the United Nations for trans-
mission to the Security Council.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar.

Judge JIMENEZ DE ARECHAGA makes the following declaration:

I have voted in favour of the Order for the reasons stated therein, but
wish to add some brief comments on the relationship between the
question of the Court’s jurisdiction and the indication of interim mea-
sures.

I do not believe the Court should indicate interim measures without
paying due regard to the basic question of its jurisdiction to entertain the
merits of the Application. A request should not be granted if it is clear,
even on a prima facie appreciation, that there is no possible basis on
which the Court could be competent as to the merits. The question of
jurisdiction is therefore one, and perhaps the most important, among all
relevant circumstances to be taken into account by a Member of the
Court when voting in favour of or against a request for interim measures.

On the other hand, in view of the urgent character of the decision on
provisional measures, it is obvious that the Court cannot make its answer
dependent on a previous collective determination by means of a judgment
of the question of its jurisdiction on the merits.

This situation places upon each Member of the Court the duty to
make, at this stage, an appreciation of whether—in the light of the
grounds invoked and of the other materials before him—the Court will
possess jurisdiction to entertain the merits of the dispute. From a subjec-
tive point of view, such an appreciation or estimation cannot be fairly
described as a mere preliminary or even cursory examination of the
jurisdictional issue: on the contrary, one must be satisfied that this basic
question of the Court’s jurisdiction has received the fullest possible
attention which one is able to give to it within the limits of time and of
materials available for the purpose.

When, as in this case, the Court decides in favour of interim measures,
and does not, as requested by the French Government, remove the case
from the list, the parties will have the opportunity at a later stage to
plead more fully on the jurisdictional question. It follows that that

12
144 NUCLEAR TESTS (DECL. WALDOCK)

question cannot be prejudged now; it is not possible to exclude a priori,
that the further pleadings and other relevant information may change
views or convictions presently held.

The question described in the Order as that of the existence of “a legal
interest in respect of these claims entitling the Court to admit the Applica-:
tion” (para. 24) is characterized in the operative part as one relating to
the admissibility of the Application. The issue has been raised of whether
New Zealand has a right of its own——as distinct from a general community
interest—or has suffered, or is threatened by, real damage. As far as the
power of the Court to adjudicate on the merits is concerned, the issue is
whether the dispute before the Court is one “with regard to which the
parties are in conflict as to their respective rights” as required by the
jurisdictional clause invoked by New Zealand. The question thus appears
to be a limited one linked to jurisdiction rather than to admissibility.
The distinction between those two categories of questions is indicated
by Sir Gerald Fitzmaurice in C.J. Reports 1963, pages 102-103, as
follows:

“... the real distinction and test would seem to be whether or not the
objection is based on, or arises from, the jurisdictional clause or
clauses under which the jurisdiction of the tribunal is said to exist.
If so, the objection is basically one of jurisdiction.”

Article 17 of the General Act provides that the disputes therein referred
to shall include in particular those mentioned in Article 36 of the Statute
of the Permanent Court of International Justice. Among the classes of
legal disputes there enumerated is that concerning “the existence of any
fact which, if established, would constitute a breach of an international
obligation’? (emphasis added). At the preliminary stage it would seem
therefore sufficient to determine whether the parties are in conflict as to
their respective rights. It would not appear ncessary to enter at that stage
into questions which really pertain to the merits and constitute the heart
of the eventual substantive decision such as for instance the establishment
of the rights of the parties or the extent of the damage resulting from
radio-active fall-out.

Judge Sir Humphrey WaLpock makes the following declaration:

I concur in the Order. I wish only to add that, in my view, the prin-
ciples set out in Article 67, paragraph 7, of the Rules of Court should
guide the Court in giving its decision on the next phase of the proceedings
which is provided for by the present Order.

13
